PER CURIAM.
AFFIRMED. See Babcock v. Whatmore, 707 So.2d 702 (Fla.1998)(holding that where affirmative relief is sought, challenge to jurisdiction is waived); Bailey, Hunt, Jones & Busto v. Scutieri, 759 So.2d 706 (Fla. 3d DCA 2000)(holding that defendant who files any pleading as to merits in a case waives all challenges to service of process or jurisdiction); Ralph v. McLaughlin, 756 So.2d 240 (Fla. 2d DCA 2000)(holding same); Starks v. Howard, 611 So.2d 52 (Fla. 3d DCA 1992)(holding that party submits to court’s jurisdiction and waives any jurisdictional defects by taking step in proceeding amounting to an appearance); Martin v. Ullman, 555 So.2d 1232 (Fla. 3d DCA 1989), rev. den., 564 So.2d 487 (Fla.1990)(holding that appellant’s service of process and jurisdictional challenge was without merit where he actively participated in proceedings, including a presentation of testimonial evidence).
THOMPSON, C.J., COBB, and SAWAYA, J.J., concur.